Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket No.: 075089-US-PA-1 
Filling date: 6/12/2020 
Priority date: 12/28/2017 
Inventor: Kuo et al 
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 06/06/2022.

Acknowledgement
2.	The amendment filed on 06/06/2022, responding to the office action mailed on 03/29/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-2, 4-10 and 21-31.

Allowable Subject Matter
3.	Claims 1-2, 4-10 and 21-31 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device, comprising: a plurality of first wells, disposed in the lightly doped region and arranged as an array having multiple rows and multiple columns, wherein the first wells have a conductive type opposite to the conductive type of the heavily doped region and the lightly doped region, and an area of each of the first wells is smaller than an area of the active region;
a second well, disposed in the substrate over the lightly doped region, and having an active region defined by an isolation structure, wherein the first wells are overlapped with the second well, and top ends of the first wells are lower than a bottom end of the second well in combination with all other limitations as recited in claim 1.

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device, comprising: first wells, disposed in the lightly doped region and arranged as an array, wherein the first wells have a conductive type opposite to the conductive type of the heavily doped region and the lightly doped region; a second well, disposed in the semiconductor substrate, wherein the lightly doped region extends downwardly from a bottom end of the second well, and top ends of the first wells are lower than the bottom end of the second well in combination with all other limitations as recited in claim 21.

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed semiconductor device, comprising: 
first wells, formed in the lightly doped region and separately arranged as an array, wherein a conductive type of the first wells is opposite to a conductive type of the heavily doped region and the lightly doped region; a second well, disposed in the semiconductor substrate and extending to a top end of the lightly doped region from the top surface of the semiconductor substrate in combination with all other limitations as recited in claim 27.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896